Case 19-22222 Doc5 Filed 09/12/19 Page1 of 2

Fill in this information to identify your case: jf

Debtor 1 Ashley Brickhouse

First Name Middle Name Last Name u 19 SEP | 2 PM 2: LQ
Debtor 2 : -

(Spouse if, filing) First Name Middle Name Last Name

 

  
 

 
 

tite CEP Pog peice:
AMARUPTOY

United States Bankruptcy Court forthe: | DISTRICT OF MARYLAND § th IeT OF MARYLANS

BALTIMORE -

O Check if this is an
amended filing

 

 

 

Case number
(if known)

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1215

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and:the property that is collateral”... Whatdo.you: intend to-do: ‘with the: property that ‘Did you: claim the ‘property
Pees, ks Dias ts oe “secures a debt? 9 as exempt on Schedule:C?
Creditor's O Surrender the property. ONo
name: DO Retain the property and redeem it.
OD Retain the property and enter into a 0 Yes

Description of
property
securing debt:

Reaffirmation Agreement.
CO Retain the property and [explain]:

 

 

Creditor's C1 Surrender the property. OONo
name: C Retain the property and redeem it.

1 Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.

property

C Retain the property and [explain]:
securing debt:

 

 

Creditor's CQ Surrender the property. O No
name: 0) Retain the property and redeem it.
CZ Retain the property and enter into a 0 Yes

Description of
property
securing debt:

Reaffirmation Agreement.
0 Retain the property and [explain]:

 

 

Creditor's O surrender the property. ONo

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
 

Case 19-22222

Debtor1 Ashley Brickhouse

name:

Description of
property
securing debt:

Doc5 Filed 09/12/19 Page 2 of 2

Case number (if known)

O Retain the property and redeem it. O Yes
C Retain the property and enter into a

Reaffirmation Agreement.
0 Retain the property and [explain]:

 

 

List Your Unexpired Personal Property |
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

“Describe your unexpired personal -property.leases “> °

Lessor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

 

“Will the léase:-be assumed?.:
O No
C1 Yes
0 No
O Yes
O No
0 Yes
O No
0 Yes
0 No
O Yes
0 No
O Yes
0 No

0 Yes

Under penalty of perjury, | declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that js subject to an unexpired lease.

x hes

Ashley Briékhouse
Signature of Debtor 1

Za

Date 93 Lio J2d2?

Official Form 108

xX
Signature of Debtor 2

 

Date

 

Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
